September 12, 2008


Mr. Richard Kevin Spencer
Spencer & Waterbury
2501 Oak Lawn Ave., Ste. 295-LB 50
Dallas, TX 75219
Ms. Virginia Nelson Hammerle
The Hammerle Law Firm
2220 San Jacinto Blvd., Suite 200
Denton, Tx 76205-7540

RE:   Case Number:  08-0521
      Court of Appeals Number:  02-05-00460-CV
      Trial Court Number:  GA-2001-196

Style:      IN RE  GUARDIANSHIP OF KATHRYN HOUSEWORTH GIBBS, AN
      INCAPACITATED PERSON

Dear Counsel:

      Today the Supreme Court of Texas granted Kenneth Vern Gibbs, et  al.'s
Motion to Abate and issued  the  enclosed  abatement  order  in  the  above-
referenced case.  The response to the petition for review is  due  no  later
than 5:00 p.m., October 15, 2008.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

Enclosure
|cc:|Ms. Stephanie      |
|   |Robinson           |
|   |Ms. Cynthia        |
|   |Mitchell           |
|   |Ms. S. Camille     |
|   |Milner             |